DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the different computer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of the art rejection below, it is assumed to be “a different computer.”
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-5 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,608,397 (Nelson).
For claim 1, Nelson teaches a method of determining a laser health condition, comprising: 
monitoring, by a laser health monitor (col. 8, l. 25-29), a communication between a laser (fig. 2, 305) and a laser controller 5that controls the laser (fig. 2, 310), wherein the monitoring comprises receiving a laser status passed from the laser to the laser controller (col. 6, l. 58-63, power supply data; col. 7, l. 5-14, pump source data; col. 7, l. 28-32 cooling data; and col. 7, l. 49-52, laser gain data); and 
determining, by the laser health monitor, from the laser status, whether the laser is operating outside one or more predefined operating ranges, wherein when the laser is operating outside at least one of the one or more predefined operating ranges, the laser health monitor sends an alert message, 10and wherein when the laser is operating inside the predefined operating ranges, the monitor does not send the alert message (col. 12, l. 22-37).
For claim 2, Nelson teaches receiving a laser command passed from the laser controller to the laser (col. 12, l. 33-37).
For claim 3, Nelson teaches the monitoring includes receiving without altering the communication and without retransmitting the communication to the laser or the laser controller (fig. 5, at step 505, the communication is received, then at step 507, if a threshold is not exceeded the communication is not retransmitted, rather new data is received).
For claim 4, Nelson teaches the monitoring includes receiving the communication and 20retransmitting the communication to the laser or the laser controller (fig. 5, 540, the communication is retransmitted and stored in the event data profile).
For claim 5, Nelson teaches the laser status includes one or more of: a laser voltage; a gas pressure;  25a laser pulse energy; a laser shot count; a laser fill count; or a last gas fill timestamp (fig. 3, 352, 372).
For claim 14, Nelson teaches a system for monitoring the health of a laser (fig. 3), comprising: 
a laser (fig. 3, 305); 
a laser controller coupled to communicate with and to control the laser (fig. 3, 310); and 
a laser health monitor (col. 8, l. 25-29) coupled to monitor a communication between the laser (fig. 2, 305) and the laser controller (fig. 2, 310), wherein the monitoring comprises receiving a laser status passed from the laser to the laser 25controller (col. 6, l. 58-63, power supply data; col. 7, l. 5-14, pump source data; col. 7, l. 28-32 cooling data; and col. 7, l. 49-52, laser gain data), and wherein the laser health monitor determines from the laser status whether the laser is operating outside one or more predefined operating ranges (fig. 7, 507).
For claim 15, Nelson teaches when the laser is operating outside at least one of the one or more predefined operating ranges, the laser health monitor sends an alert message, and wherein when the laser is operating inside the predefined operating ranges, the monitor does not send the alert message (col. 12, l. 22-37).
For claim 16, Nelson teaches the monitoring includes receiving without altering the communication and without retransmitting the communication to the laser or the laser controller (fig. 5, at step 505, the communication is received, then at step 507, if a threshold is not exceeded the communication is not retransmitted, rather new data is received).
	For claim 17, Nelson teaches the monitoring includes receiving the communication and 20retransmitting the communication to the laser or the laser controller (fig. 5, 540, the communication is retransmitted and stored in the event data profile).
For claim 18, Nelson teaches the laser status includes one or more of: a laser voltage; a gas pressure;  25a laser pulse energy; a laser shot count; a laser fill count; or a last gas fill timestamp (fig. 3, 352, 372).
For claim 19, Nelson teaches the laser health monitor and the laser controller operate using the same computer (fig. 3, 330). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,608,397 (Nelson) in view of in view of US 2005/0226288 (Ryan).
For claim 6, Nelson does not teach the alert message is sent as an SMS message to a recipient. However, Ryan teaches an apparatus for monitoring the status 
For claim 7, Nelson does not teach the alert message is sent as an email message to a recipient. However, Ryan teaches an apparatus for monitoring the status of a laser where an alert message is sent to a recipient as a message  through a computer or telephone network in order to automatically contact a technician ([0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the alert message of Nelson to a recipient as taught by Ryan in order to automatically contact a technician. While the combination does not teach the message is an email message, the examiner takes official notice that email messages were well-known before the effective filing date of the claimed invention, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known email message as a suitable format for the message in the combination of Nelson and Ryan.
For claim 8, Nelson does not teach sending the alert message includes sending the alert message to a cloud service and the cloud service sends the alert to a recipient.
However, Ryan teaches an apparatus for monitoring the status of a laser where an alert message is sent to a recipient as a message  through a computer or telephone network in order to automatically contact a technician ([0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the alert message of Nelson to a recipient as taught by Ryan in order to automatically contact a technician. While the combination does not teach the message is sent to the recipient via a cloud service, the examiner takes official notice that sending messages to recipients via a cloud service was well-known before the effective filing date of the claimed invention, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known cloud service as a suitable means to send the message in the combination of Nelson and Ryan.
Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,608,397 (Nelson).
For claims 9 and 13, Nelson teaches the monitored communication is over a network (fig. 2, 220, controllers 262 and laser 272 can all communicate over the network, col. 5, lines 21-30 and col. 6, lines 1-4). Nelson does not teach the communication is wired as claimed in claim 9 or wireless as claimed in claim 13. However, the examiner takes official notice that both wired and wireless communication were well known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to use either well-known 
For claims 10-12, Nelson does not teach the wired interface is RS-232, RS-422, or Ethernet.  However, the examiner takes official notice that RS-232, RS-422 and Ethernet were all well-known wired interfaces in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to use well-known RS-232, RS-422 or Ethernet a well-known wired interface in the device of Nelson in order to provide the monitored communication between the laser and the laser controller.
For claim 20, Nelson teaches the monitor and controller may be remotely situated (fig. 2, 220 and 262 respectively). Nelson further teaches tasks may be performed by local computers (col. 5, l. 14-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first local computer with system controller 262 and a different computer with the monitor/default detection/prediction in order to perform the separate tasks. Nelson does not teach the different computer is a single board computer; however, the examiner takes official notice that single board computers were well known in the art before the effective filing date of the claimed invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known SBC as a suitable computer in order to perform the tasks associated with the monitor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828